Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 1 of 43                           PageID 2116



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

  TIGER LILY LLC, et al.,

      Plaintiffs,
                                                         Case No. 2:20-cv-2692-MSN-atc
          v.

  UNITED STATES DEPARTMENT OF
  HOUSING AND URBAN
  DEVELOPMENT, et al.,

      Defendants.


                        ANSWER TO FIRST AMENDED COMPLAINT

         Defendants United States Department of Housing and Urban Development; Benjamin

 Carson, in his official capacity as United States Secretary of Housing and Urban Development; United

 States Department of Justice; William P. Barr, in his official capacity as United States Attorney

 General; Centers for Disease Control and Prevention; Nina Witkofsky, in her official capacity as

 Acting Chief of Staff of the Centers for Disease Control and Prevention; United States Department

 of Health and Human Services; Alex Azar, in his official capacity as United States Secretary of Health

 and Human Services; Vice Admiral Jerome M. Adams, M.D., in his official capacity as United States

 Surgeon General; and D. Michael Dunavant, in his official capacity as United States Attorney for the

 Western District of Tennessee, hereby answer Plaintiffs’ first amended complaint as follows.

                                   PRELIMINARY STATEMENT

         The entirety of this section of the Complaint consists of characterizations of this lawsuit, legal

 argument, and conclusions of law. It contains no allegations of fact to which a response is required.

                                          INTRODUCTION

         Defendants lack sufficient knowledge or information to form a belief about the truth of the




                                                     1
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 2 of 43                           PageID 2117



 allegations in the first unnumbered paragraph.

         Defendants lack sufficient knowledge or information to form a belief about the truth of the

 allegations in the second unnumbered paragraph.

         With respect to the third unnumbered paragraph, Defendants lack sufficient knowledge or

 information to form a belief about the truth of the allegations in the first, second, and third sentences.

 The fourth sentence consists of conclusions of law, not allegations of fact to which a response is

 required; to the extent a response is deemed required, Defendants deny any characterization of the

 cited authorities, which speak for themselves, and respectfully refer the Court to those authorities for

 a full and accurate statement of their contents. The fifth sentence consists of conclusions of law, not

 allegations of fact to which a response is required; to the extent a response is deemed required,

 Defendants deny any characterization of the laws of the fifty states and the District of Columbia,

 which speak for themselves, and respectfully refer the Court to the laws of the fifty states and the

 District of Columbia for a full and accurate statement of their contents.

         The first, second, and third sentences of the fourth unnumbered paragraph consist of

 conclusions of law, not allegations of fact to which a response is required; to the extent a response is

 deemed required, Defendants deny any characterization of the CARES Act, which speaks for itself,

 and respectfully refer the Court to the CARES Act for a full and accurate statement of its contents.

 Defendants lack sufficient knowledge or information to form a belief about the truth of the allegations

 in the fourth sentence of the fourth unnumbered paragraph.

         The fifth unnumbered paragraph consists of conclusions of law, not allegations of fact to

 which a response is required; to the extent a response is deemed required, Defendants deny any

 characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

 to the cited authorities for a full and accurate statement of their contents.

         With respect to the sixth unnumbered paragraph, the second sentence is denied. The



                                                     2
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 3 of 43                       PageID 2118



 remainder of the paragraph consists of Plaintiffs’ characterization of the CDC Order; Defendants

 deny any characterization of the CDC Order, which speaks for itself, and respectfully refer the Court

 to the CDC Order for a full and accurate statement of its contents.

         The seventh unnumbered paragraph consists of conclusions of law and a request for relief,

 not allegations of fact to which a response is required; to the extent a response is deemed required,

 deny.

         The eighth unnumbered paragraph consists of conclusions of law, not allegations of fact to

 which a response is required; to the extent a response is deemed required, deny. Defendants further

 aver that following the promulgation of the CDC Order, CDC, along with the Department of Justice,

 the Department of Housing and Urban Development, and the Department of Health and Human

 Services, released guidance stating that the CDC Order “does not preclude a landlord from challenging

 the truthfulness of a tenant’s declaration in any state or municipal court.” HHS/CDC Temporary

 Halt in Residential Evictions to Prevent the Further Spread of COVID-19, Frequently Asked

 Questions, at 6, https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-

 order-faqs.pdf.

         The ninth unnumbered paragraph consists of conclusions of law, not allegations of fact to

 which a response is required; to the extent a response is deemed required, deny.

         The tenth unnumbered paragraph consists of conclusions of law, not allegations of fact to

 which a response is required; to the extent a response is deemed required, deny.

         The eleventh unnumbered paragraph consists of conclusions of law, not allegations of fact to

 which a response is required; to the extent a response is deemed required, deny.

         The twelfth unnumbered paragraph consists of a request for relief, not allegations of fact to

 which a response is required; to the extent a response is deemed required, deny that Plaintiffs are

 entitled to the requested relief or any relief whatsoever.



                                                     3
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 4 of 43                           PageID 2119



                             RESPONSES TO NUMBERED PARAGRAPHS

         1.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         2.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         3.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         4.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         5.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         6.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         7.      Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         8.      As to the first sentence, Defendants lack sufficient knowledge or information to form

 a belief about the truth of the allegations in the first clause; the second clause consists of conclusions

 of law, not allegations of fact to which a response is required, but to the extent a response is deemed

 required, deny. The second sentence does not contain allegations of fact to which a response is

 required.

         9.      Admit the first sentence. The second sentence consists of conclusions of law, not

 allegations of fact to which a response is required.

         10.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and of conclusions of law, not allegations of fact to which a response is required. The



                                                     4
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 5 of 43                         PageID 2120



 third sentence consists of conclusions of law, not allegations of fact to which a response is required;

 to the extent a response is deemed required, admit that Plaintiffs completed service upon the United

 States under Rule 4.

         11.     Admit the first sentence. The second sentence consists of conclusions of law, not

 allegations of fact to which a response is required.

         12.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and conclusions of law, not allegations of fact to which a response is required. The third

 sentence consists of conclusions of law, not allegations of fact to which a response is required; to the

 extent a response is deemed required, admit that Plaintiffs completed service upon the United States

 under Rule 4.

         13.     Admit the first sentence, on the understanding that Plaintiffs mean to refer to the

 Centers for Disease Control and Prevention. The second sentence consists of conclusions of law, not

 allegations of fact to which a response is required.

         14.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and conclusions of law, not allegations of fact to which a response is required. The third

 sentence consists of conclusions of law, not allegations of fact to which a response is required; to the

 extent a response is deemed required, admit that Plaintiffs completed service upon the United States

 under Rule 4.

         15.     As to the first sentence, admit that the Department of Health and Human Services is

 a cabinet-level department with the Executive Branch; that in 1939, the Federal Security Agency was

 created; that in 1953, the Cabinet-level Department of Health, Education, and Welfare was created;

 that in 1979, the Department of Education Organization Act was signed into law, providing for a

 separate Department of Education; and that in 1980, the Department of Health, Education, and

 Welfare became the Department of Health and Human Services. The second sentence consists of



                                                    5
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 6 of 43                           PageID 2121



 conclusions of law, not allegations of fact to which a response is required.

         16.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and conclusions of law, not allegations of fact to which a response is required. The third

 sentence consists of conclusions of law, not allegations of fact to which a response is required; to the

 extent a response is deemed required, admit that Plaintiffs completed service upon the United States

 under Rule 4.

         17.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and conclusions of law, not allegations of fact to which a response is required. The third

 sentence consists of conclusions of law, not allegations of fact to which a response is required; to the

 extent a response is deemed required, admit that Plaintiffs completed service upon the United States

 under Rule 4.

         18.     Admit the first sentence. The second sentence consists of Plaintiffs’ characterization

 of the action and conclusions of law, not allegations of fact to which a response is required. The third

 sentence consists of conclusions of law, not allegations of fact to which a response is required; to the

 extent a response is deemed required, admit that Plaintiffs completed service upon the United States

 under Rule 4.

         19.     The first sentence consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, admit. The second sentence consists

 of Plaintiffs’ characterization of the action, not allegations of fact to which a response is required.

         20.     The first, second, and third sentences consist of Plaintiffs’ characterization of the

 action, not allegations of fact to which a response is required. The fourth, fifth, and sixth sentences

 consist of conclusions of law, not allegations of fact to which a response is required; to the extent a

 response is deemed required, deny.

         21.     This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     6
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 7 of 43                              PageID 2122



 response is required; to the extent a response is deemed required, deny that jurisdiction is proper and

 further aver that Plaintiffs lack Article III standing.

         22.     This paragraph consists of Plaintiffs’ characterization of the action and conclusions of

 law, not allegations of fact to which a response is required; to the extent a response is deemed required,

 deny that jurisdiction is proper and further aver that Plaintiffs lack Article III standing.

         23.     This paragraph consists of Plaintiffs’ characterization of the action and conclusions of

 law, not allegations of fact to which a response is required; to the extent a response is deemed required,

 deny that jurisdiction is proper and further aver that Plaintiffs lack Article III standing.

         24.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations of the first sentence. As to the second sentence, the term “at risk of criminal

 prosecution” is undefined and vague; Defendants admit only that violations of the CDC Order are

 potentially subject to criminal prosecution, and otherwise deny. Admit the third sentence.

         25.     This paragraph consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, admit that venue is proper.

         26.     This paragraph consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, Defendants deny any

 characterization of Rule 65, which speaks for itself, and respectfully refer the Court to Rule 65 for a

 full and accurate statement of its contents.

         27.     The allegation that Plaintiffs are suffering significant financial loss and damages as a

 direct and proximate result of an unconstitutional CDC Order is a legal conclusion, not an allegation

 of fact to which a response is required; to the extent a response is deemed required, deny. Defendants

 lack sufficient knowledge or information to form a belief about the truth of the remaining allegations

 in this paragraph.

         28.     Defendants lack sufficient knowledge or information to form a belief about the truth



                                                      7
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 8 of 43                         PageID 2123



 of the allegations in this paragraph.

         29.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         30.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         31.     This paragraph consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, deny any characterization of URLTA

 and general Tennessee contract law, which speak for themselves, and respectfully refer the Court to

 those authorities for a full and accurate statement of their contents.

         32.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         33.     This paragraph consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, deny any characterization of URLTA

 and general Tennessee contract law, which speak for themselves, and respectfully refer the Court to

 those authorities for a full and accurate statement of their contents.

         34.     Insofar as this paragraph characterizes URLTA and general Tennessee contract law, it

 consists of conclusions of law, not allegations of fact to which a response is required; to the extent a

 response is deemed required, deny any characterization of URLTA and general Tennessee contract

 law, which speak for themselves, and respectfully refer the Court to those authorities for a full and

 accurate statement of their contents. Insofar as this paragraph describes how frequently landlords and

 property managers in fact recover unpaid rent through state court litigation, Defendants lack sufficient

 knowledge or information to form a belief about the truth of the allegations.

         35.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.



                                                    8
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 9 of 43                         PageID 2124



         36.     Defendants lack sufficient knowledge or information to form a belief about the truth

 of the allegations in this paragraph.

         37.     This paragraph consists of conclusions of law, not allegations of fact to which a

 response is required; to the extent a response is deemed required, admit that the Court may take

 judicial notice of certain facts concerning the COVID-19 pandemic.

         38.     Admit that COVID-19 spreads between people who are in close contact with one

 another, including through respiratory droplets produced when an infected person coughs, sneezes or

 talks; further aver that COVID-19 spreads in other ways, including but not limited to when people

 sing and breathe, and that there is evidence that under certain conditions, people with COVID-19

 seem to have infected others who were more than 6 feet away, and that the virus may be able to infect

 people who are further than 6 feet away from the person who is infected or after that person has left

 the space.     See Centers for Disease Control and Prevention, How COVID-19 Spreads,

 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.

         39.     Admit that many people who contract the virus that causes COVID-19 never display

 physical symptoms or experience only mild symptoms and recover without requiring any medical

 intervention; admit that in other cases, including but not limited to elderly patients, or those with

 certain underlying medical conditions such as cancer, an immunocompromised state, obesity, serious

 heart conditions, and diabetes, the risk for severe illness (requiring hospitalization, admission to the

 ICU, intubation or mechanical ventilation, or death) is increased. See Centers for Disease Control and

 Prevention,    Certain    Medical       Conditions   and   Risk   for   Severe   COVID-19       Illness,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html. The term “overwhelming majority” is undefined and vague, however, and so

 Defendants are unable to admit or deny that allegation. Defendants further aver that scientific

 knowledge about the virus is still developing.



                                                      9
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 10 of 43                            PageID 2125



            40.         Admit that the rate of spread of COVID-19 varies among parts of the United States,

  but further aver that the disease is now spreading rapidly and sustainably throughout the country. See

  Centers         for     Disease    Control     and    Prevention,   CDC      COVID       Data    Tracker,

  https://covid.cdc.gov/covid-data-tracker.

            41.         Admit that the statistics included in this paragraph were accurate or substantially

  accurate as of September 14, 2020.

            42.         The term “severity of the public health crisis” is undefined and vague. Defendants

  admit that the cumulative number of deaths attributed to COVID-19 in New York was greater than

  the number of total deaths attributed to COVID-19 in Tennessee in September 2020, but further aver

  that the appropriate comparison measure for the risk of death from the pandemic is the mortality rate,

  which is a measure of deaths on a per-capita basis over a set period of time (e.g., one day). The

  mortality rate from COVID-19 in Tennessee has been higher than that of New York State, inclusive

  of New York City, since the end of June 2020. See Centers for Disease Control and Prevention, CDC

  COVID                  Data         Tracker,         https://covid.cdc.gov/covid-data-tracker/#compare-

  trends_newdeathsper100k.

            43.         Admit that in the beginning of the pandemic in the United States, large metropolitan

  areas had the highest incidence of cases and the highest mortality rates; further aver that since August

  2020, rural areas have exceeded urban areas in both incidence and mortality, see Centers for Disease

  Control and Prevention, CDC COVID Data Tracker, https://covid.cdc.gov/covid-data-

  tracker/#pop-factors_14daynewdeaths.

            44.         This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.



                                                         10
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 11 of 43                          PageID 2126



         45.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

         46.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

         47.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

         48.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in first clause. The second clause consists of conclusions of law, not allegations of

  fact to which a response is required; to the extent a response is deemed required, Defendants deny

  any characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

         49.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

         50.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the



                                                    11
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 12 of 43                           PageID 2127



  CARES Act for a full and accurate statement of its contents.

          51.      Admit.

          52.      Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          53.      Admit.

          54.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the executive order, which speaks for itself, and respectfully refer the Court to the

  executive order for a full and accurate statement of its contents.

          55.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the executive order, which speaks for itself, and respectfully refer the Court to the

  executive order for a full and accurate statement of its contents.

          56.      Admit that on September 1, 2020, the White House released a Fact Sheet that included

  the following language, which Plaintiffs appear to reference: “Following an Executive Order by

  President Trump, the Centers for Disease Control and Prevention (CDC) is using its authority to

  temporarily halt evictions through the end of 2020 in an effort to slow the spread of COVID-19.”

  The White House, President Donald J. Trump Is Working to Stop Evictions and Protect Americans’

  Homes         During      the   COVID-19       Pandemic,       https://www.whitehouse.gov/briefings-

  statements/president-donald-j-trump-working-stop-evictions-protect-americans-homes-covid-19-

  pandemic. Defendants deny any characterization of that Fact Sheet, which speaks for itself, and

  respectfully refer the Court to that Fact Sheet for a full and accurate statement of its contents.

          57.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any



                                                     12
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 13 of 43                           PageID 2128



  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          58.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          59.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          60.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          61.     Admit that 42 U.S.C. § 264(a) contains the quoted text, and otherwise deny any

  characterization of 42 U.S.C. § 264(a), which speaks for itself, and respectfully refer the Court to that

  provision for a full and accurate statement of its contents.

          62.     Admit that 42 C.F.R. § 70.2 contains the quoted text, and otherwise deny any

  characterization of 42 C.F.R. § 70.2, which speaks for itself, and respectfully refer the Court to that

  provision for a full and accurate statement of its contents.

          63.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          64.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any



                                                     13
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 14 of 43                           PageID 2129



  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          65.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          66.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          67.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authority, which speaks for itself, and respectfully refer the Court to the

  cited authority for a full and accurate statement of its contents.

          68.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants note that the term

  “concur” is undefined and vague, and further aver that the Order was issued by the Director of CDC

  exercising his delegated authority.

          69.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that the CDC

  Order contains the quoted language, deny any characterization of the CDC Order, which speaks for

  itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

  contents.

          70.     This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     14
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 15 of 43                     PageID 2130



  response is required; to the extent a response is deemed required, Defendants admit that the CDC

  Order contains the quoted language, deny any characterization of the CDC Order, which speaks for

  itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

  contents.

         71.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that the CDC

  Order contains a form declaration, deny any characterization of the CDC Order, which speaks for

  itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

  contents.

         72.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. Defendants further aver that following

  the promulgation of the CDC Order, CDC, along with the Department of Justice, the Department of

  Housing and Urban Development, and the Department of Health and Human Services, released

  guidance stating that the CDC Order “does not preclude a landlord from challenging the truthfulness

  of a tenant’s declaration in any state or municipal court.” HHS/CDC Temporary Halt in Residential

  Evictions to Prevent the Further Spread of COVID-19, Frequently Asked Questions, at 6,

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf.

         73.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. Defendants further aver that following

  the promulgation of the CDC Order, CDC, along with the Department of Justice, the Department of



                                                  15
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 16 of 43                        PageID 2131



  Housing and Urban Development, and the Department of Health and Human Services, released

  guidance stating that the CDC Order “does not preclude a landlord from challenging the truthfulness

  of a tenant’s declaration in any state or municipal court.” HHS/CDC Temporary Halt in Residential

  Evictions to Prevent the Further Spread of COVID-19, Frequently Asked Questions, at 6,

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf.

         74.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

         75.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

         76.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

         77.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

         78.     Deny.

         79.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit only that the U.S.



                                                   16
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 17 of 43                           PageID 2132



  Attorney for the Western District of Tennessee may bring prosecutions for violations of federal

  criminal law in the courts of this District, and otherwise deny.

          80.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          81.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph concerning Plaintiffs’ tenants’ past and future payment of rent.

  The remainder of the paragraph consists of Plaintiffs’ characterization of the CDC Order, which

  speaks for itself; Defendants deny any characterization of the CDC Order and respectfully refer the

  Court to the CDC Order for a full and accurate statement of its contents.

          82.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in the first sentence. The second sentence consists of Plaintiffs’ characterization of

  the CARES Act and the CDC Order, which speak for themselves; Defendants deny any

  characterization of the CARES Act and the CDC Order and respectfully refer the Court to the CARES

  Act and the CDC Order for a full and accurate statement of their contents.

          83.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          84.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          85.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          86.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          87.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.



                                                     17
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 18 of 43                            PageID 2133



          88.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          89.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          90.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          91.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          92.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          93.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          94.     The first sentence consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of 42

  U.S.C. § 264(e), which speaks for itself, and respectfully refer the Court to 42 U.S.C. § 264(e) for a full

  and accurate statement of its contents. The second sentence consists of conclusions of law and

  characterizations of the CDC Order, not allegations of fact to which a response is required; to the

  extent a response is deemed required, deny.

          95.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          96.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          97.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.



                                                      18
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 19 of 43                          PageID 2134



          98.        This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          99.        This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          100.       Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          101.       This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny any characterization

  of the CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a

  full and accurate statement of its contents.

          102.       Admit that the CDC Order contains the quoted text. The remainder of the paragraph

  consists of characterization of the CDC Order, not allegations of fact to which a response is required;

  to the extent a response is deemed required, deny any characterization of the CDC Order, which

  speaks for itself, and respectfully refer the Court to the CDC Order for a full and accurate statement

  of its contents.

          103.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of the

  CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

  accurate statement of its contents.

          104.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of the

  CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

  accurate statement of its contents.

          105.       This paragraph consists of conclusions of law, not allegations of fact to which a



                                                      19
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 20 of 43                            PageID 2135



  response is required; to the extent a response is deemed required, deny any characterization of the

  CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

  accurate statement of its contents.

          106.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of the

  CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

  accurate statement of its contents.

          107.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          108.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that the CDC Order

  challenged here is final agency action within the meaning of 5 U.S.C. § 704.

          109.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          110.    Defendants admit that 42 U.S.C. § 264 contains the quoted text and respectfully refer

  the Court to 42 U.S.C. § 264, which speaks for itself, for a full and accurate statement of its contents.

          111.    Defendants admit that 42 C.F.R. § 70.2 contains the quoted text and respectfully refer

  the Court to 42 C.F.R. § 70.2, which speaks for itself, for a full and accurate statement of its contents.

          112.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          113.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          114.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.



                                                     20
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 21 of 43                      PageID 2136



         115.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         116.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of the

  CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

  accurate statement of its contents.

         117.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         118.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         119.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         120.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         121.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         122.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         123.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         124.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         125.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.



                                                   21
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 22 of 43                         PageID 2137



          126.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          127.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          128.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          129.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          130.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          131.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          132.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          133.    Deny.

          134.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          135.    This paragraph consists of a request for relief, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

  the relief requested or any relief whatsoever.

          136.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          137.    Admit that the Fifth Amendment to the U.S. Constitution contains the quoted text.

          138.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                    22
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 23 of 43                       PageID 2138



  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the Fifth Amendment and the Supreme Court’s decision in Eastern Enterprises v.

  Apfel, 524 U.S. 498, 522 (1998), which speak for themselves, and respectfully refer the Court to the

  cited authorities for a full and accurate statement of their contents.

          139.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that factual inquiry is

  sometimes relevant to a takings claim, and otherwise deny.

          140.    To the extent this paragraph consists of conclusions of law, no response is required.

  To the extent this paragraph includes factual allegations, Defendants lack sufficient knowledge or

  information to form a belief about the truth of the allegations in this paragraph.

          141.    To the extent this paragraph consists of conclusions of law, no response is required.

  To the extent this paragraph includes factual allegations, Defendants lack sufficient knowledge or

  information to form a belief about the truth of the allegations in this paragraph.

          142.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of URLTA

  and general Tennessee contract law, which speak for themselves, and respectfully refer the Court to

  those authorities for a full and accurate statement of their contents

          143.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          144.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          145.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     23
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 24 of 43                        PageID 2139



  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, URLTA, and general Tennessee contract law, which speak for

  themselves, and respectfully refer the Court to those authorities for a full and accurate statement of

  their contents.

          146.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          147.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          148.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          149.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          150.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          151.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          152.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that the CDC Order constitutes

  a taking entitling Plaintiffs to compensation.

          153.      This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the



                                                   24
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 25 of 43                         PageID 2140



  CDC Order for a full and accurate statement of its contents.

          154.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          155.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          156.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          157.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          158.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that the CDC Order constitutes

  a taking entitling Plaintiffs to compensation.

          159.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          160.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          161.    This paragraph consists of a request for relief, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to



                                                    25
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 26 of 43                           PageID 2141



  the relief requested or any relief whatsoever.

          162.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          163.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          164.    Admit that the Fifth Amendment to the U.S. Constitution contains the quoted text.

          165.    Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          166.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          167.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that United States v. Salerno,

  481 U.S. 739, 746 (1987), contains the quoted text, deny any characterization of that opinion, which

  speaks for itself, and respectfully refer the Court to that opinion for a full and accurate statement of

  its contents.

          168.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Parrino v. Price, 869 F.3d 392, 397 (6th Cir. 2017), which speaks for itself, and

  respectfully refer the Court to the opinion for a full and accurate statement of its contents.

          169.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Sacramento v. Lewis, 523 U.S. 833, 846 (1998), which speaks for itself, and

  respectfully refer the Court to the opinion for a full and accurate statement of its contents.

          170.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     26
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 27 of 43                         PageID 2142



  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the U.S. Constitution, which speaks for itself, and respectfully refer the Court to

  the U.S. Constitution for a full and accurate statement of its contents.

          171.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that 42 U.S.C. § 264 contains

  the quoted text, deny any characterization of the CDC Order, which speaks for itself, and respectfully

  refer the Court to the CDC Order and 42 U.S.C. § 264 for a full and accurate statement of their

  contents.

          172.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that 42 C.F.R. § 70.2 contains

  the quoted text, deny any characterization of the CDC Order, which speaks for itself, and respectfully

  refer the Court to the CDC Order and 42 C.F.R. § 70.2 for a full and accurate statement of their

  contents.

          173.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          174.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          175.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          176.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the



                                                    27
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 28 of 43                          PageID 2143



  CDC Order for a full and accurate statement of its contents.

         177.    The first sentence consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. The second sentence consists of

  conclusions of law, not allegations of fact to which a response is required; to the extent a response is

  deemed required, deny.

         178.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

         179.    This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny.

         180.    This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny.

         181.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         182.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         183.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         184.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         185.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                    28
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 29 of 43                           PageID 2144



  response is required; to the extent a response is deemed required, deny.

          186.    This paragraph consists of a request for relief, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

  the relief requested or any relief whatsoever.

          187.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          188.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          189.    Admit that the Fifth Amendment to the U.S. Constitution contains the quoted text.

          190.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Sacramento v. Lewis, 523 U.S. 833, 846 (1998), which speaks for itself, and

  respectfully refer the Court to the cited opinion for a full and accurate statement of its contents.

          191.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. Defendants further aver that following

  the promulgation of the CDC Order, CDC, along with the Department of Justice, the Department of

  Housing and Urban Development, and the Department of Health and Human Services, released

  guidance stating that the CDC Order “does not preclude a landlord from challenging the truthfulness

  of a tenant’s declaration in any state or municipal court.” HHS/CDC Temporary Halt in Residential

  Evictions to Prevent the Further Spread of COVID-19, Frequently Asked Questions, at 6,

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf.

          192.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     29
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 30 of 43                         PageID 2145



  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. Defendants further aver that following

  the promulgation of the CDC Order, CDC, along with the Department of Justice, the Department of

  Housing and Urban Development, and the Department of Health and Human Services, released

  guidance stating that the CDC Order “does not preclude a landlord from challenging the truthfulness

  of a tenant’s declaration in any state or municipal court.” HHS/CDC Temporary Halt in Residential

  Evictions to Prevent the Further Spread of COVID-19, Frequently Asked Questions, at 6,

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf.

          193.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          194.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          195.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          196.    This paragraph consists of a request for relief, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

  the relief requested or any relief whatsoever.

          197.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          198.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          199.    Admit that the Tenth Amendment to the U.S. Constitution contains the quoted text.

          200.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                    30
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 31 of 43                            PageID 2146



  response is required; to the extent a response is deemed required, admit that 42 U.S.C. § 264(a)

  contains the quoted text, deny any characterization of the statute, which speaks for itself, and

  respectfully refer the Court to the statute for a full and accurate statement of its contents.

          201.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that 42 C.F.R. § 70.2 contains

  the quoted text; deny any characterization of the regulation, which speaks for itself, and respectfully

  refer the Court to the regulation for a full and accurate statement of its contents.

          202.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          203.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of the

  referenced statute or regulation, which speak for themselves, and respectfully refer the Court to those

  authorities for a full and accurate statement of their contents.

          204.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that the CDC

  Order and 42 U.S.C. § 264(a) contain the quoted text, and deny any characterization of the CDC

  Order or the statute, which speak for themselves, and respectfully refer the Court to those authorities

  for a full and accurate statement of their contents.

          205.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Hillsborough

  County, Fla. v. Automated Medical Lab, Inc., 471 U.S. 707, 713 (1985), and 42 U.S.C. § 264(e) contain the

  quoted text, deny any characterization of those authorities, which speak for themselves, and

  respectfully refer the Court to those authorities for a full and accurate statement of their contents.

          206.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                     31
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 32 of 43                            PageID 2147



  response is required; to the extent a response is deemed required, deny.

          207.       This paragraph consists of conclusions of law and Plaintiffs’ characterization of

  URTLA, general Tennessee contract law, and 42 U.S.C. § 264(a), not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that 42 U.S.C.

  § 264(a) contains the quoted text, deny any characterization of the cited authorities, which speak for

  themselves, and respectfully refer the Court to those authorities for a full and accurate statement of

  their contents.

          208.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Sosna v. Iowa,

  419 U.S. 393, 404 (1975), contains the quoted language, deny any characterization of that opinion,

  which speaks for itself, and respectfully refer the Court to that opinion for a full and accurate statement

  of its contents.

          209.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          210.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that the CDC Order

  commandeers State resources in violation of the Constitution.

          211.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          212.

                     a.     This subparagraph consists of conclusions of law, not allegations of fact to

          which a response is required; to the extent a response is deemed required, deny.

                     b.     This subparagraph consists of conclusions of law, not allegations of fact to

          which a response is required; to the extent a response is deemed required, admit that the cited



                                                      32
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 33 of 43                            PageID 2148



          opinion contains the quoted language, deny any characterization of that opinion, which speaks

          for itself, and respectfully refer the Court that opinion for a full and accurate statement of its

          contents.

                  c.      This subparagraph consists of conclusions of law, not allegations of fact to

          which a response is required; to the extent a response is deemed required, deny.

                  d.      This subparagraph consists of conclusions of law, not allegations of fact to

          which a response is required; to the extent a response is deemed required, deny.

          213.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          214.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          215.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          216.    Defendants admit that Article VI, Clause 2 of the U.S. Constitution contains the

  quoted text.

          217.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Article VI,

  Clause 2 of the U.S. Constitution contains the quoted text, deny any characterization of the U.S.

  Constitution, which speaks for itself, and respectfully refer the Court to the U.S. Constitution for a

  full and accurate statement of its contents.

          218.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Article VI,

  Clause 2 of the U.S. Constitution contains the quoted text, deny any characterization of the U.S.

  Constitution, which speaks for itself, and respectfully refer the Court to the U.S. Constitution for a



                                                     33
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 34 of 43                           PageID 2149



  full and accurate statement of its contents.

          219.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that New York v.

  FERC, 535 U.S. 1, 18 (2002), contains the quoted text, deny any characterization of that opinion,

  which speaks for itself, and respectfully refers the Court that opinion for a full and accurate statement

  of its contents.

          220.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Merck Sharp

  & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1679 (2019), contains the quoted text, deny any

  characterization of that opinion, which speaks for itself, and respectfully refers the Court that opinion

  for a full and accurate statement of its contents.

          221.       This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny.

          222.       This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny.

          223.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CARES Act, which speaks for itself, and respectfully refer the Court to the

  CARES Act for a full and accurate statement of its contents.

          224.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          225.       This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          226.       This paragraph consists of conclusions of law, not allegations of fact to which a



                                                       34
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 35 of 43                            PageID 2150



  response is required; to the extent a response is deemed required, deny.

          227.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          228.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Edgar A. Levy Leasing Co. v. Siegel, 258 U.S. 242, 247 (1922), which speaks for itself,

  and respectfully refer the Court to the cited opinion for a full and accurate statement of its contents.

          229.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          230.    This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          231.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          232.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the U.S. Constitution, which speaks for itself, and respectfully refer the Court to

  the U.S. Constitution for a full and accurate statement of its contents.

          233.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the U.S. Constitution, which speaks for itself, and respectfully refer the Court to



                                                      35
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 36 of 43                            PageID 2151



  the U.S. Constitution for a full and accurate statement of its contents.

          234.    This paragraph consists of characterization of the CDC Order, not allegations of fact

  to which a response is required; to the extent a response is deemed required, deny.

          235.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that 42 U.S.C. § 264(a)

  contains the quoted text, deny any characterization of the statute, which speaks for itself, and

  respectfully refer the Court to the statute for a full and accurate statement of its contents.

          236.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          237.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          238.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          239.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          240.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          241.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Christopher v. Harbury, 536 U.S. 403 (2002), which speaks for itself, and respectfully

  refer the Court to that opinion for a full and accurate statement of its contents.

          242.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants admit that Christopher v.

  Harbury, 536 U.S. 403 (2002), contains the quoted language, deny any characterization of that opinion,



                                                     36
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 37 of 43                          PageID 2152



  and respectfully refer the Court to that opinion for a full and accurate statement of its contents.

          238A. 1 This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          239A. This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the cited authorities, which speak for themselves, and respectfully refer the Court

  to the cited authorities for a full and accurate statement of their contents.

          240A. To the extent that this paragraph describes Plaintiffs’ lease agreements with their

  tenants, Defendants lack sufficient knowledge or information to form a belief about the truth of the

  allegations. The remaining allegations concerning URLTA and general Tennessee contract law are

  conclusions of law, not allegations of fact to which a response is required; to the extent a response is

  deemed required, Defendants deny any characterization or URTLA and general contract law, which

  speak for themselves, and respectfully refer the Court to those authorities for a full and accurate

  statement of their contents.

          241A. To the extent this paragraph consists of conclusions of law, no response is required.

  To the extent this paragraph includes factual allegations, Defendants lack sufficient knowledge or

  information to form a belief about the truth of the allegations of this paragraph.

          242A. To the extent this paragraph consists of conclusions of law, no response is required.

  To the extent this paragraph includes factual allegations, Defendants lack sufficient knowledge or

  information to form a belief about the truth of the allegations.



  1
   The First Amended Complaint contains duplicative paragraphs 239, 240, 241, and 242 on page 43.
  For clarity, Defendants refer to these paragraphs as 239A, 240A, 241A, and 242A.


                                                     37
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 38 of 43                         PageID 2153



          243.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents. Defendants further aver that following

  the promulgation of the CDC Order, CDC, along with the Department of Justice, the Department of

  Housing and Urban Development, and the Department of Health and Human Services, released

  guidance stating that the CDC Order is not “intended to prevent landlords from starting eviction

  proceedings, provided that the actual eviction of a covered person for non-payment of rent does NOT

  take place during the period of the Order.” HHS/CDC Temporary Halt in Residential Evictions to

  Prevent    the    Further   Spread      of   COVID-19,    Frequently       Asked   Questions,   at   1,

  https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-faqs.pdf.

          244.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

  CDC Order for a full and accurate statement of its contents.

          245.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          246.     Defendants lack sufficient knowledge or information to form a belief about the truth

  of the allegations in this paragraph.

          247.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          248.     This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          249.     This paragraph consists of conclusions of law, not allegations of fact to which a



                                                    38
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 39 of 43                          PageID 2154



  response is required; to the extent a response is deemed required, deny.

          250.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

          251.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, admit that 28 U.S.C. § 2201 contains

  the quoted text.

          252.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny and further aver that Plaintiffs

  lack Article III standing.

          253.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny any characterization of 28

  U.S.C. § 2201, which speaks for itself, and respectfully refer the Court to the statute for a full and

  accurate statement of its contents.

          254.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          255.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          256.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          257.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          258.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          259.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                    39
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 40 of 43                   PageID 2155



  response is required; to the extent a response is deemed required, deny.

         260.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         261.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         262.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         263.    Defendants restate and incorporate by reference the responses contained in all

  preceding paragraphs.

         264.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         265.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         266.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         267.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         268.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         269.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         270.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

         271.    This paragraph consists of conclusions of law, not allegations of fact to which a



                                                   40
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 41 of 43                         PageID 2156



  response is required; to the extent a response is deemed required, deny.

          272.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          273.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          274.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          275.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          276.    Deny.

          277.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          278.    Deny.

          279.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny.

          280.    This paragraph consists of conclusions of law, not allegations of fact to which a

  response is required; to the extent a response is deemed required, Defendants deny any

  characterization of Federal Rule of Civil Procedure 65, which speaks for itself, and respectfully refer

  the Court to Rule 65 for a full and accurate statement of its contents.

          281.    This paragraph consists of a request for relief, not allegations of fact to which a

  response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

  the relief requested, or to any relief whatsoever.

          The remaining paragraphs of the complaint contain a prayer for relief, to which no response

  is required. To the extent a response is deemed required, Defendants deny any allegations contained



                                                       41
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 42 of 43                          PageID 2157



  in the prayer for relief and further deny that Plaintiffs are entitled to the requested relief or to any

  relief whatsoever.

                                              DEFENSES

         1.      The Court lacks subject matter jurisdiction.

         2.      Plaintiffs fail to state a claim upon which relief may be granted.

         3.      Defendants’ actions did not violate the U.S. Constitution, the Administrative

  Procedure Act, the Public Health Service Act, or any other statutory or regulatory provision.

                                            CONCLUSION

         WHEREFORE, having fully answered, Defendants respectfully request that the Court enter

  judgment dismissing this action with prejudice and awarding Defendants costs and such other relief

  as the Court may deem appropriate. Each and every allegation of the First Amended Complaint not

  heretofore expressly admitted or denied is hereby denied.

         Dated: December 11, 2020

                                                         Respectfully submitted,

                                                         JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General

                                                         ERIC BECKENHAUER
                                                         Assistant Director, Federal Programs Branch

                                                         /s/ Leslie Cooper Vigen
                                                         LESLIE COOPER VIGEN
                                                         Trial Attorney (DC Bar No. 1019782)
                                                         STEVEN A. MYERS
                                                         Senior Trial Counsel (NY Bar No. 4823043)
                                                         United States Department of Justice
                                                         Civil Division, Federal Programs Branch
                                                         1100 L Street, NW
                                                         Washington, DC 20005
                                                         Tel: (202) 305-0727
                                                         Fax: (202) 616-8470
                                                         E-mail: leslie.vigen@usdoj.gov

                                                         Counsel for Defendants


                                                    42
Case 2:20-cv-02692-MSN-atc Document 80 Filed 12/11/20 Page 43 of 43                     PageID 2158




                                    CERTIFICATE OF SERVICE

          I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

  which will automatically notify all counsel of record.


  Dated: December 11, 2020


                                                       /s/ Leslie Cooper Vigen
                                                       Trial Attorney
